              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       WESTERN DIVISION


LEODIS RANDLE                                                 PLAINTIFF
#2993-19
v.                         No. 4:19-cv-630-DPM
ERIC HIGGINS, Warden, Pulaski
County Detention Center; and
DOES, Commissary, Federal
Government, Marshals Office                                DEFENDANTS

                                   ORDER
        The Court adopts Magistrate Judge Deere's unopposed
recommendation, NQ 6.     FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes). Randle hasn't paid the $400 filing and administrative
fees or alleged that he's in imminent danger of serious physical injury.
28 U.S.C. § 1915(g). His complaint will therefore be dismissed without
prejudice.        An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§   1915(a)(3).
       So Ordered.

                                                     v
                                    D.P. Marshall Jr.
                                    United States District Judge
